DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Applicant’s amendments filed 1019/2021 have been entered.  Claims 1-12 are pending and currently under consideration for patentability under 37 CFR 1.104.  New rejection to claims 1 and 10 and response to arguments found below.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 11/16/2021 have been considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morimoto et al. (U.S. 2019/0021696) in view of Ando (U.S. 2018/0055334).
With respect to claim 1, Morimoto teaches an endoscope comprising: 
an imager comprising a lens (80) and an image transmitter (82,88) configured to capture an image of a subject; 
a distal end rigid member (41) provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member comprising 
a treatment tool insertion path (44,45) into which a treatment tool to give a given treatment on the subject is inserted, 
an imaging hole in which the imager is arranged and in which a proximal end side is open (FIG. 3). 
However, Morimoto et al. does not teach a groove and a butting member.
With respect to claim 1, Ando et al. teaches an endoscope comprising: 

a distal end rigid member (48) that is provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member including 
a treatment tool insertion path (74) into which a treatment tool to give a given treatment on the subject is inserted (FIG. 3), 
an imaging hole (68) in which the imager is arranged and in which a proximal end side is open (FIG. 7), the imaging hole including a groove (para [0091]) formed partially along a longitudinal length of the illumination hole, the groove including a butting face on a distal end side of an end face of the groove (see for example FIG. 3, para [0072], [0091]); and 
a butting member (para [0091]) arranged in the light guide member and configured to be butted against the butting face of the groove (see for example FIG. 3, para [0072] t) to locate a distal end face of imager approximately at a distal opening of the imaging hole (FIG. 3 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the imager of Morimoto et al. to utilize the groove and butting member as taught by Ando et al. in order to provide an endoscope of which a tip portion of an insertion member can be fixed to a tip portion body without an increase in the diameter of an insertion unit (para [0009] of Ando et al.).
With respect to claim 2, Ando et al. teaches an inner wall surface of the groove includes a step that is butted against an end face of the butting member as the butting face (FIG. 3).
With respect to claim 3, Kitano teaches the image transmitter includes an image transmission member (77) and a ferrule (79) that is arranged on a distal end side of the 
With respect to claim 4, Adano et al. teaches the butting member can be a shape other than a rectangular parallelepiped (para [0065]), however Adano et al. does not explicitly teach the butting member is a C-ring.  At the time of invention there were a finite number of shapes of the butting member to choose from, such that one of ordinary skill in the art could have pursued a C-ring configuration with reasonable expectation of success, In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.). (MPEP 2144.04 IV B). 
With respect to claim 5, this is considered product by process.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted). (MPEP 2113).
With respect to claim 6, Morimoto teaches the image transmission member includes an image guide bundle obtained by bundling a plurality of image guide fibers or includes an imaging sensor and a signal line (82,88).
With respect to claim 7, Morimoto teaches the distal end rigid member has a thickness between the imaging hole and the treatment tool insertion path varying in an axial direction of the distal end rigid member from a distal end side to a proximal end side (FIG. 3)
With respect to claim 7, modifying Morimoto to utilize the groove as taught by Kitano would result in the end face of the groove is positioned closer to the proximal end side of the 
With respect to claim 8, Adano et al. teaches the groove having a constant thickness in a radial direction of the imaging hole (FIG. 3 for example).
With respect to claim 9, Adano et al. teaches the groove terminating in the longitudinal direction of the imaging hole at the butting face (FIG. 3 for example).
With respect to claim 10,  Morimoto teaches an insertion portion for use with qan endoscope, the insertion portion comprising: 
an imager comprising a lens (80) and an image transmitter (82,88) configured to capture an image of a subject; 
a distal end rigid member (41) provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member comprising 
a treatment tool insertion path (44,45) into which a treatment tool to give a given treatment on the subject is inserted, 
an imaging hole in which the imager is arranged and in which a proximal end side is open (FIG. 3). 
However, Morimoto et al. does not teach a groove and a butting member.
With respect to claim 10, Ando et al. teaches an insertion portion for use with an endoscope, the insertion portion comprising: 
an imager (FIG. 12) comprising a lens (within lens barrel 79, see for example FIG. 3) and an image transmitter (77, para [0063]) configured to capture an image of a subject; 
a distal end rigid member (48) that is provided at a distal end part of an insertion portion to be inserted into the subject, the distal end rigid member including 
a treatment tool insertion path (74) into which a treatment tool to give a given treatment on the subject is inserted (FIG. 3), 
an imaging hole (68) in which the imager is arranged and in which a proximal end side is open (FIG. 7), the imaging hole including a groove (para [0091]) formed partially along a longitudinal length of the illumination hole, the groove including a butting face on a distal end side of an end face of the groove (see for example FIG. 3, para [0072], [0091]); and 
a butting member (para [0091]) arranged in the light guide member and configured to be butted against the butting face of the groove (see for example FIG. 3, para [0072] t) to locate a distal end face of imager approximately at a distal opening of the imaging hole (FIG. 3 for example).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the imager of Morimoto et al. to utilize the groove and butting member as taught by Ando et al. in order to provide an endoscope of which a tip portion of an insertion member can be fixed to a tip portion body without an increase in the diameter of an insertion unit (para [0009] of Ando et al.).
With respect to claim 11, Adano et al. teaches the groove having a constant thickness in a radial direction of the imaging hole (FIG. 3 for example).
With respect to claim 12, Adano et al. teaches the groove terminating in the longitudinal direction of the imaging hole at the butting face (FIG. 3 for example).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795